Title: To Thomas Jefferson from Eugene A. Vail, 27 September 1825
From: Vail, Eugene A.
To: Jefferson, Thomas


Sir
Washington
27th September 1825.
The accompanying volumes, four in number, were left by my venerable friend Lafayette to be transmitted to you. After waiting in vain for some time for a private conveyance they were sent to the Post office whence they have this day been returned to me as exceeding the legal weight. I hope that the division of them into two separate bundles will ensure their immediate transmission, and it will afford me great satisfaction to know it.Altho’ deprived of the honor of a personal acquaintance with you I hope that you will not doubt of the sincerity with which in connection with some members of our family, more lucky them myself, in having had the honor of seeing you, I deplore the present uncertain state of your health and offer up my prayers for those blessings such a life so eminently deserves, in its advanced years—for, they proceed from the heart ofSir your most respectful and devoted servtEugene A Vail